DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 26, 2021, has been received and entered.
Claims 1-186, 189, 197, and 200 are canceled.
Claims 187, 188, 190-196, 198, 199, and 201-205 are pending.
Claims 195, 196, 198, 199, and 201-204 are withdrawn.
Claims 187, 188, 190-194, and 205 are examined on the merits.

Claim Objections
Claims 187, 188, 190-194, and 205 are objected to because of the following informalities: 
Claim 187 is objected to because it recites “resistent” which is a misspelling of the word “resistant.”  Since claim 187 is objected to, its dependent claims, claims 188, 190-194, and 205, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 187, 188, 190-194, and 205 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation in claim 187 that the improved microalgal strain is resistant to “a) at least 8 mM salicylhydroxamic (SHAM)” or “b) at least 6 g/L 2-deoxyglucose” is not fully supported by the specification as filed, and thus contains new matter.  First, the specification does not provide support for an improved microalgal strain that is resistant to SHAM, let alone resistant to at least 8 mM SHAM.  There is no specific teaching of a microalgal strain that is resistant to SHAM.  Page 11, paragraph [0016] of the specification discloses, “In varying embodiments, the improved microalgal strain is produced by isolating a mutant of the parent microalgal strain which has been exposed to salicylhydroxamic acid (SHAM).”  The teaching of a mutant that has been exposed to SHAM does not necessarily signify that the mutant is resistant to SHAM.  In another aspect of the invention, page 12, paragraph [0019] of the specification states, “In some embodiments, the method entails cultivating a parental microalgal strain in the presence of an inhibitor of salicylhydroxamic acid (SHAM), and isolating a mutant of the parental microalgal strain that is capable of growth in the presence of salicylhydroxamic (SHAM).”  The teaching of a mutant that is capable of growth in the presence of SHAM does not necessarily signify that the mutant is resistant to SHAM.  Furthermore, the concentration of SHAM is discussed only in Prototheca moriformis (page 42, paragraph [0112]).  The experiment used the P. moriformis strain S1920 which was mutagenized (paragraph [0112] bridging pages 42 and 43).  In the experiment, the cells were spread onto agar plates containing growth medium with a final SHAM concentration of 8 mM or 10 mM (page 43, paragraph [0112]).  Cells from the mutagenized population showed higher rates of survival on the SHAM-containing plates than those from the un-mutagenized population, which served as the control (page 43, paragraph [0112]).  A higher rate of survival on a SHAM-containing plate compared to a control does not necessarily signify that the microalgal strain is resistant to SHAM.  Moreover, this experiment only tested two specific concentrations of SHAM, 8 mM and 10 mM, and does not address the full range of “at least 8 mM” SHAM as recited in instant claim 187. 
Also, the specification does not provide support for an improved microalgal strain that is resistant to at least 6 g/L 2-deoxyglucose.  Example 13 discloses 2-deoxyglucose (2-DG) resistant isolates on page 65, paragraph [0178] of the specification.  Table 8 of Example 13 on page 65 also lists the top 2-DG resistant mutants that were isolated from solid medium supplemented with fructose and 2-DG.  These 2-DG resistant mutants were cultured first on a seed medium containing 10 g/L fructose with 6-20 g/L 2-DG, and then grown on TSA plates containing 20 g/L fructose and 12-20 g/L 2-DG (page 65, paragraph [0177]).  Thus these 2-DG resistant mutants can grow in 6-20 g/L 2-DG which does not include all concentrations of 2-DG as encompassed by the range ‘at least 6 g/L 2-deoxyglucose’ as recited in claim 187.  In particular, it does not encompass 2-DG above 20 g/L.
Table 9 of Example 13 on page 66 lists the top 2-DG resistant mutants that were isolated from solid medium supplemented with glucose and 2-DG.  These 2-DG resistant mutants were 30-50 g/L 2-DG, and then grown on TSA plates containing 20 g/L glucose and 50 g/L 2-DG (page 65, paragraph [0177]).  Thus these 2-DG resistant mutants can grow in 30-50 g/L 2-DG which does not include all concentration of 2-DG as encompassed by the range ‘at least 6 g/L 2-deoxyglucose’ as recited in claim 187.  In particular, it does not encompass 2-DG of greater than or equal to 6 g/L and less than 30 g/L, nor does it encompass 2-DG above 50 g/L.
Therefore, the specification fails to disclose an improved microalgal strain that is resistant to all concentrations of 2-deoxyglucose as encompassed by the range of ‘at least 6 g/L 2-deoxyglucose’ as recited in instant claim 187.
 Additionally, the specification does not provide support for the limitation of claim 190 of an improved microalgal strain that is further resistant to an inhibitor of a β-ketoacyl-ACP synthase (KAS) or an enoyl:acyl carrier protein (ACP) reductase.  Therefore, this limitation is considered new matter.  The specification discloses isolating a mutant of the parent microalgal strain which  has been exposed to an inhibitor of a KAS and/or of an enoyl:acyl carrier protein (ACP) reductase (e.g. page 10, paragraph [0017]).  The teaching of a mutant that has been exposed to an inhibitor of a β-ketoacyl-ACP synthase (KAS) or an enoyl:acyl carrier protein (ACP) reductase does not necessarily signify that the mutant is resistant to said inhibitor.
Furthermore, the specification teaches some embodiments in which the method entails cultivating a parental microalgal strain in the presence of an inhibitor of a β-ketoacyl-ACP synthase (KAS) or of an enoyl:acyl carrier protein (ACP) reductase, and isolating a mutant of the parental microalgal strain that is capable of growth in the presence of the inhibitor (page 13, lines 3-6).  In variations of such embodiments, the inhibitor includes cerulenin or triclosan (page 13, lines 6-7); see also claim 191.  Cerulenin is an inhibitor of KASI and KASII, while triclosan is an 
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically an improved microalgal strain resistant to at least 8 mM SHAM or at least 6 g/L 2-deoxyglucose as recited in claim 187 and said improved microalgal strain that is further resistant to an inhibitor of a β-ketoacyl-ACP synthase or an enoyl-acyl carrier protein (ACP) reductase as recited in claim 190, is not fully described in the specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Interpretation
	For the purpose of applying prior art, an improved microalgal strain that is resistant to at least 8 mM salicylhydroxamic acid (SHAM) (elected species) or at least 6 g/L 2-deoxyglucose, as recited in claim 187, will be interpreted as an improved microalgal strain that is capable of growth in the presence of at least 8 mM SHAM (elected species) or at least 6 g/L 2-deoxyglucose.

Notice Re: Prior Art Available under both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 187, 188, 192-194, and 205 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin `862 (US 2012/0119862).
	Franklin `862 discloses oleaginous microbes, such as microalgal cells, having distinct lipid profiles (i.e. distinct fatty acid profiles), including recombinant cells expressing exogenous genes encoding proteins such as one or more fatty acyl-ACP thioesterases (page 2, paragraph [0012]).  Illustrative microbes include species from the genus Prototheca or Chlorella, such as Prototheca moriformis (page 2, paragraph [0013]), wherein Prototheca and Chlorella are microalgae (page 8, paragraph [0113]).  Such microbes can be engineered to express, for example, one or more exogenous genes encoding one or more fatty acyl-ACP thioesterases (page 2, paragraph [0013]).  
Section V of Franklin `862 discusses lipid pathway engineering, disclosing recombinant Prototheca (and other microalgal or other microbial cells) that have been modified to alter the properties and/or proportions of lipids produced (page 25, paragraph [0247]).  In various embodiments, the recombinant cells have, relative to their untransformed counterparts, an increased or optimized lipid yield per unit volume and/or per unit time (page 25, paragraph [0247]).  This reads on an improved microalgal strain having an improvement in oil titer, relative to a parental microalgal strain, thereby being comparable to instant claim 187.  Furthermore, Franklin `862 teaches Prototheca or other microalgal cell that has been genetically engineered to express a lipid pathway enzyme at an altered level compared to a wild-type cell of the same species, wherein the lipid pathway enzyme is selected from a group that includes acyl carrier 
Section V of Franklin `862 differs from the claimed invention in that Franklin `862 does not explicitly specify at least a 5% improvement in lipid production (reading on improvement in oil titer) relative to the wild-type strain.  However, Section V of Franklin `862 teaches that when using culture stimulation in combination with their genetic engineering methods, the lipid as a percentage of dry cell weight can be pushed to high levels such as at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, and at least 75%.  Given the lipid concentration ranges from as low as 30% to as high as 75% (a 45% difference), it is obvious that the improvement in lipid production as compared to the wild-type strain by the lipid pathway engineering techniques of Section V of Franklin `862 would have encompassed as low as a 5% improvement.  Therefore, Franklin `862 renders obvious an improved microalgal strain having at least a 5% improvement in oil titer, relative to a parental microalgal strain.
Example 11 of Franklin `862 is directed to engineered microalgae with altered fatty acid profiles (page 50, paragraph [0427]).  In particular, it discloses the strain S1920, which is a classically mutagenized derivative of Prototheca moriformis UTEX 1435 (page 50, paragraph [0428]).  The S1920 strain was transformed with plasmid constructs in Table 28 (page 50, paragraph [0428]), including introducing the Cuphea wrightii ACP-thioesterase 2 (CwFatB2) gene which has an amino acid sequence as listed in SEQ ID NO:105 (page 52, paragraph 
Before the effective filing date of the claimed invention, it would have been prima facie obvious to have performed any of the techniques of lipid pathway engineering of Section V of Franklin `862 on the Prototheca moriformis strain S1920 since the S1920 strain is used in Example 11 of Franklin `862.  In practicing the invention of Franklin `862 rendering obvious an improved microalgal strain having at least a 5% improvement in oil titer, relative to a parental microalgal strain (see discussion above regarding teachings in Section V of the reference), with the S1920 strain, then the recombinant S1920 strain would have been expected to have the property of being capable of growing in the presence of 8 mM or 10 mM SHAM since this is a property of un-mutagenized S1920 strain.  Therefore, instant claims 187 (elected species SHAM, see ‘Claim Interpretation’ section above), 188, 193 (elected species ‘an acyl-ACP thioesterase’), and 205 (elected species ‘Prototheca moriformis’).
Regarding instant claim 192, in Example 11 in which the S1920 strain was transformed with plasmid constructs in Table 28, each of the transformants had a greater percentage of C18:1, with the transformant with the lowest percentage of C18:1 (Transformant 1) having about 12.7% improvement in percentage of C18:1 (Calculation:  (68.44% Transformant 1 - 60.54% 
	Regarding instant claim 194, the recombinant Prototheca can be modified to contain one or more exogeneous genes encoding fatty acyl-ACP thioesterases listed in Table 6 (page 25, paragraph [0250]). The fatty acyl-ACP thioesterases of Table 6 include those from Cuphea palustris, Cinnamomum camphora, Umbellularia californica, Cuphea hookeriana, Cuphea lanceolata, Iris germanica, Myristica fragrans, and Ulmus Americana (Table 6 on pages 26 and 27).  This reads on a) of instant claim 194.  Additionally, Franklin `862 teaches in Example 11 that teaches introducing into the S1920 strain the Cuphea wrightii ACP-thioesterase 2 (CwFatB2) gene which has an amino acid sequence as listed in SEQ ID NO:105 (page 52, paragraph [0431]).  According to a sequence search, SEQ ID NO: 105 of Franklin `862 has a 70.4% query match with SEQ ID NO:19 (elected species) of instant claim 194:
RESULT 399US-13-288-815-105
; Sequence 105, Application US/13288815
; Publication No. US20120119862A1
; GENERAL INFORMATION
;  APPLICANT: Solazyme, Inc.
;  APPLICANT:Franklin, Scott
;  APPLICANT:Rakitsky, Walter
;  APPLICANT:Rudenko, George
;  APPLICANT:Zhao, Xinhua
;  APPLICANT:Rodriguez, Felipe Arana
;  APPLICANT:Lu, Wenhua
;  APPLICANT:Wee, Janice
;  TITLE OF INVENTION: MICROBIAL OILS WITH LOWERED POUR POINTS, DIELECTRIC FLUIDS
;  TITLE OF INVENTION:PRODUCED THEREFROM, AND RELATED METHODS
;  FILE REFERENCE: SOLAP009
;  CURRENT APPLICATION NUMBER: US/13/288,815
;  CURRENT FILING DATE: 2012-01-23
;  PRIOR APPLICATION NUMBER: 61/409,902

;  PRIOR APPLICATION NUMBER: 61/438,966
;  PRIOR FILING DATE: 2011-02-02
;  PRIOR APPLICATION NUMBER: 61/522,231
;  PRIOR FILING DATE: 2011-08-10
;  PRIOR APPLICATION NUMBER: 61/546,932
;  PRIOR FILING DATE: 2011-10-13
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 105
;  LENGTH: 408
;  TYPE: PRT
;  ORGANISM: Cuphea wrightii
US-13-288-815-105

  Query Match             70.4%;  Score 1342;  DB 10;  Length 408;
  Best Local Similarity   74.8%;  
  Matches  267;  Conservative   23;  Mismatches   47;  Indels   20;  Gaps    4;

Qy          2 AIKTNRQPVEKPPFTIGTLRKAIPAHCFERSALRGRAQLPDWSRLLTAITTVFVKSKRPD 61
              :: |   |   ||                |: |    |||||||| |||||||| :::  
Db         70 SLNTLEDPPSSPP---------------PRTFLN---QLPDWSRLRTAITTVFVAAEKQF 111

Qy         62 MH-DRKSKRPDMLVDSFGLESTVQDGLVFRQSFSIRSYEIGTDRTASIETLMNHLQETSL 120
                 |||||||||||| || |: ||||||||: ||||||||| ||||||||||||||:|||
Db        112 TRLDRKSKRPDMLVDWFGSETIVQDGLVFRERFSIRSYEIGADRTASIETLMNHLQDTSL 171

Qy        121 NHCKSTGILLDGFGRTLEMCKRDLIWVVIKMQIKVNRYPAWGDTVEINTRFSRLGKIGMG 180
              ||||| |:| |||||| ||| ||||||: |||| ||||| ||||||||: ||: ||||||
Db        172 NHCKSVGLLNDGFGRTPEMCTRDLIWVLTKMQIVVNRYPTWGDTVEINSWFSQSGKIGMG 231

Qy        181 RDWLISDCNTGEILVRATSAYAMMNQKTRRLSKLPYEVHQEIVPLFVDS-PVIEDSDLKV 239
              |:||||||||||||||||||:||||||||| |||| || ||| | |||: |||||:| |:
Db        232 REWLISDCNTGEILVRATSAWAMMNQKTRRFSKLPCEVRQEIAPHFVDAPPVIEDNDRKL 291

Qy        240 HKFKVKTGDSIQKGLTPGWNDLDVNQHVSNVKYIGWILESMPTEVLETQELCSLALEYRR 299
              ||| ||||||| ||||||||| |||||||||||||||||||||||||||||||| |||||
Db        292 HKFDVKTGDSICKGLTPGWNDFDVNQHVSNVKYIGWILESMPTEVLETQELCSLTLEYRR 351

Qy        300 ECGRDSVLESVTAMDPSKVGVRSQYQHLLRLEDGTAIVNGATEWRPKNAGANGAIST 356
              ||||:||:||||:|:||||| |||||||||||||  |: | ||||||||| | ||||


In practicing the invention rendered obvious by Franklin `862, it would have been obvious to have practiced the invention with the embodiment of Example 11, thereby meeting limitation b) of instant claim 194 (70.4% sequence identity falls in the range of ‘at least about 60% sequence identity’ to the elected species of SEQ ID NO:19).  Thus instant claim 194 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed April 26, 2021, with respect to the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Franklin `785 (US 2011/0293785) have been fully considered and are persuasive.  In particular, Franklin `785 fails to disclose an improved microalgal strain having at least a 5% improvement in oil titer, relative to a parental microalgal strain, wherein the improved microalgal strain is resistant to at least 8 mM salicylhydroxamic acid (SHAM) (elected species) (see ‘Claim Interpretation’ section above).  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Franklin `862 (US 2012/0119862), as necessitated by the amendment to the claims.

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651       


/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651